Title: From George Washington to William Stephens Smith, 6 August 1783
From: Washington, George
To: Smith, William Stephens


                        
                            Dear Sir,
                            Newburgh Augt 6th 1783
                        
                        I returned to this place yesterday afternoon from a tour of Nineteen days through the Northern &
                            Westwern parts of this State. Upon my arrival I found the enclosed from Mr Rivington accompanied by the Books therein
                            alluded to. Be pleased to thank Mr Rivington for sending them to me, and get Money from Mr Parker & pay for them as
                            (if any thing more was meant) it is upon these terms only I shall keep them. I am Dr Sir Yr
                            Obedt & Affecte Servt
                        
                            Go: Washington
                        
                        
                            P.S. Please to get & send me by Mr Smith the following Books. The Beauties of Doctr Johnson
                             Do of Dr Goldsmith
                             Do of Dr Watt’s.
                             Do of Mr Sterne—also
                            the Beauties of Pope & Swift—if they are Published.
                        

                    